MEMORANDUM **
Erendira Medina Soto, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying cancellation of removal which she appealed on the grounds that the IJ denied her request for a continuance to obtain additional evidence of hardship. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for an abuse of discretion the IJ’s denial of a request for a continuance, De la Cruz v. INS, 951 F.2d 226, 229 (9th Cir.1991) (per curiam), and review de novo due process contentions, Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We deny the petition for review.
The IJ did not abuse her discretion in denying Medina Soto’s request for a continuance to supplement the evidence regarding her qualifying relative’s medical condition. The IJ had already given Medina Soto 16 months to prepare for the merits hearing and warned her that no further continuances would be granted, yet Medina Soto presented only a vague description of her daughter’s condition. See Baires v. INS, 856 F.2d 89, 91-93 (9th Cir.1988) (discussing factors IJ should consider when adjudicating a request for a continuance).
We reject Medina Soto’s contention that the denial of a continuance violated her due process rights because she failed to present any evidence of her daughter’s medical diagnosis which would demonstrate that the IJ made an error affecting the outcome of the proceedings. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
The remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.